EXHIBIT 32.1 CERTIFICATION PURSUANT TO 18 U.S.C. 1350 Pursuant to section 906 of the Sarbanes-Oxley Act of 2002 (subsection (a) and (b) of Section 1350, Chapter 63 of Title 18, United States Code) each of the undersigned officers of Evolucia Inc. (the “Company”) does hereby certify, to such officer’s knowledge, that: (a)The annual report on Form 10-K for the period ended December 31, 2012 of the Company fully complies with the requirements of section 13(a) or 15(d) of the Securities Exchange Act of 1934;and (b)Information contained in the Form 10-K fairly presents, in all material respects, the financial condition and results of operations of the Company. Dated:April 15, 2013 /s/ Mel Interiano Mel Interiano, Chief Executive Officer (Principal Executive Officer) /s/ Charles B. Rockwood Charles B. Rockwood, Executive Vice President and Chief Financial Officer (Principal Financial and Accounting Officer
